Exhibit 10.1

THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
February 8, 2008 (this “Amendment”), is by and among ALLIANCE ONE INTERNATIONAL,
INC., a Virginia corporation (the “Company”), INTABEX NETHERLANDS B.V., a
company formed under the laws of The Netherlands and a Subsidiary of the Company
(the “Dutch Borrower”; together with the Company, collectively the “Borrowers,”
and individually, a “Borrower”), each of the Domestic Subsidiaries of the
Borrower from time to time party hereto (the “Domestic Guarantors”), ALLIANCE
ONE INTERNATIONAL AG, a Swiss corporation (“Alliance AG”; together with the
Company and the Domestic Guarantors, collectively the “Guarantors” and
individually, a “Guarantor”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).







W I T N E S S E T H:




WHEREAS, pursuant to the Amended and Restated Credit Agreement dated as of March
30, 2007 (as previously amended or modified and as further amended, restated or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Credit Agreement) among the Borrowers, the Guarantors, the lenders and
other financial institutions from time to time party thereto (the “Lenders”),
and the Administrative Agent, the Lenders have extended commitments to make
certain credit facilities available to the Borrower;




WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and




WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement subject to the terms and conditions set forth herein




NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:







SECTION 1

AMENDMENTS




1.1

Amendment to Section 6.8.  Section 6.8 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:




Section 6.8

Fiscal Year; Changes in Capital Structure or Organizational Documents; Material
Contracts; Changes to Business of Alliance AG.








Each of the Credit Parties will not, nor will it permit any Subsidiary to,
change its fiscal year.  Except as expressly permitted by this Agreement, each
of the Credit Parties will not, nor will it permit any Subsidiary to, (a) make
any material changes in its equity capital structure (including in the terms of
its outstanding Capital Stock) that would reduce or impair the consolidated
equity capital of the Credit Parties and their Subsidiaries immediately
thereafter; provided that, for so long as the Administrative Agent maintains its
first priority lien on 100% of the issued and outstanding Capital Stock of the
Dutch Borrower, the Credit Parties may amend or modify the equity capital
structure of the Dutch Borrower by (i) reducing the number of, or canceling any
one or more, existing classes of Capital Stock and/or (ii) issuing new Capital
Stock or one or more new classes of Capital Stock or (b) materially amend,
modify or change its articles of incorporation or limited liability company
operating agreement, as applicable (or corporate charter or other similar
organizational document) or bylaws (or other similar document) without the prior
written consent of the Required Lenders, which consent shall not be unreasonably
withheld; provided that the consent of the Required Lenders shall not be
required in connection with any amendment to or modification of the articles of
association of the Dutch Borrower necessary to effect any amendment or
modification described in the proviso in clause (a) above.  Each of the Credit
Parties will not, nor will it permit any Subsidiary to, without the prior
written consent of the Administrative Agent, amend, modify, cancel or terminate
or extend or permit the amendment, modification, cancellation or termination of
any of the Material Contracts, except in the event that such amendments,
modifications, cancellations or terminations could not reasonably be expected to
have a Material Adverse Effect.  The Company will not, nor will it permit
Alliance AG to, alter the business of Alliance AG in a manner such that Alliance
AG is no longer the primary trading entity for the Foreign Subsidiaries.




1.2

Amendment to Section 6.10.  Section 6.10 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:




Section 6.10

Restricted Payments.  




Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to any Credit Party or any Subsidiary (directly or
indirectly through Subsidiaries), (c) to pay regularly scheduled interest
payments in respect of the Senior Notes and the Senior Subordinated Notes, (d)
to make other Restricted Payments so long as (i) no Default or Event of Default
shall have occurred or be continuing or would result from any such Restricted
Payment, (ii) at the time of each such Restricted Payment and after giving
effect to each such Restricted Payment on a Pro Forma Basis, the Credit Parties
are in compliance with the financial covenants set forth in Section 5.9(a)-(c),
(iii) the Company shall have been in compliance, as of the most recent fiscal
quarter end for which the Company has delivered a Compliance Certificate, with
the Consolidated Interest Coverage Ratio, Consolidated Leverage Ratio and
Consolidated Total Senior Debt to Borrowing Base Ratio levels required by
Sections 5.9 for such fiscal quarter end, (iv) such Restricted Payment is
permitted by the terms of the Senior Indenture, the Senior Subordinated
Indenture and any other agreement or instrument governing or evidencing
Indebtedness of the Credit Parties and their





Subsidiaries and (v) such Restricted Payments, together with the aggregate
amount of all other Restricted Payments declared or made by the Credit Parties
and their Subsidiaries on or after the Closing Date (excluding Restricted
Payments permitted by subsections (a) and (c) above and (f) below), do not
exceed the sum of (A) 50% of Consolidated Net Income for the period (taken as
one accounting period) from the beginning of the fiscal quarter commencing after
the Closing Date to the end of the most recent fiscal quarter of the Company for
which the Administrative Agent has received financial statements pursuant to
Section 5.1(a) or (b) (or, if such Consolidated Net Income for such period is a
deficit, less 100% of such deficit) plus (B) 50% of the aggregate Net Cash
Proceeds received by the Credit Parties and their Subsidiaries from Equity
Issuances after the Closing Date, (e) to make other Restricted Payments so long
as (i) no Default or Event of Default shall have occurred or be continuing or
would result from any such Restricted Payment, (ii) at the time of each such
Restricted Payment and after giving effect to each such Restricted Payment on a
Pro Forma Basis, the Credit Parties are in compliance with the financial
covenants set forth in Section 5.9(a)-(c), (iii) the Company shall have been in
compliance, as of the most recent fiscal quarter end for which the Company has
delivered a Compliance Certificate, with the Consolidated Interest Coverage
Ratio, Consolidated Leverage Ratio and Consolidated Total Senior Debt to
Borrowing Base Ratio levels required by Sections 5.9(a)-(c) of the Existing
Credit Agreement for such fiscal quarter end and (iv) such Restricted Payments,
together with the aggregate amount of all other Restricted Payments declared or
made by the Credit Parties and their Subsidiaries on or after the Closing Date
(excluding Restricted Payments permitted by subsections (a), (c) and (d) above
and (f) below), do not exceed $35,000,000 and (f) to make additional Restricted
Payments to purchase all or a portion of the outstanding Senior Notes and/or the
Senior Subordinated Notes at any time, and from time to time, on or before March
31, 2009.







SECTION 2

CONDITIONS TO EFFECTIVENESS




2.1

Closing Conditions.  This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the
Administrative Agent):







(a)

Executed Amendment.  The Administrative Agent shall have received a copy of this
Amendment duly executed by each of the Credit Parties and the Administrative
Agent, on behalf of the Required Lenders.




(b)

Executed Consents.  The Administrative Agent shall have received executed
consents, in substantially the form of Exhibit A attached hereto, from the
Required Lenders authorizing the Administrative Agent to enter into this
Amendment on their behalf.  The delivery by the Administrative Agent of its
signature page to this Amendment shall constitute conclusive evidence that the
consents from the Required Lenders have been obtained.




(c)

Fees and Expenses.  The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the





transactions contemplated hereby, including, without limitation, the reasonable
fees and expenses of Moore & Van Allen PLLC.




(d)

Miscellaneous.  All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.







SECTION 3

REPRESENTATIONS AND WARRANTIES




3.1

Representations and Warranties.  Each of the Credit Parties represents and
warrants as follows:




(a)

It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.




(b)

This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).




(c)

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.







(d)

The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).




(e)

After giving effect to this Amendment, no event has occurred and is continuing
which constitutes a Default or an Event of Default.




(f)

The Security Documents continue to create a valid security interest in, and Lien
upon, the Collateral, in favor of the Administrative Agent, for the benefit of
the Lenders, which security interests and Liens are perfected in accordance with
the terms of the Security Documents and prior to all Liens other than Permitted
Liens.




(g)

Except as specifically provided in this Amendment, the Credit Party Obligations
are not reduced or modified by this Amendment and are not subject to any
offsets, defenses or counterclaims.











SECTION 4

MISCELLANEOUS




4.1

Counterparts/Telecopy.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered.




4.2

Instrument Pursuant to Credit Agreement.  This Amendment is a Credit Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Credit Agreement.  




4.3

Reaffirmation of Credit Party Obligations.  Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.




4.4

Amended Terms.  The term “Credit Agreement” as used in each of the Credit
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment.  Except as specifically amended hereby or otherwise agreed, the
Credit Agreement and the other Credit Documents are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.




4.5

Survival.  Except as expressly modified and amended in this Amendment, all of
the terms and provisions and conditions of each of the Credit Documents shall
remain unchanged.  




4.6

Expenses.  The Borrower agrees to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees, expenses
and retainer amounts of the Administrative Agent’s legal counsel and financial
consultants.




4.7

Further Assurances.  The Credit Parties agree to promptly take such action, upon
the request of the Administrative Agent, as is necessary to carry out the intent
of this Amendment.




4.8

Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).




4.9

Successors and Assigns.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.








4.10

General Release.  In consideration of the Lenders entering into this Amendment,
each Credit Party hereby releases the Administrative Agent, the Lenders, and the
Administrative Agent’s and the Lenders’ respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act under
the Credit Agreement on or prior to the date hereof, except, with respect to any
such person being released hereby, any actions, causes of action, claims,
demands, damages and liabilities arising out of such person’s gross negligence
or willful misconduct.




4.11

Waiver of Jurisdiction; Service of Process; Waiver of Jury Trial; Arbitration.
 The jurisdiction, service of process, waiver of jury trial and arbitration
provisions set forth in Sections 9.12, 9.13 and 9.16 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.







[Balance of Page Intentionally Left Blank].





ALLIANCE ONE INTERNATIONAL, INC.

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.




COMPANY:

ALLIANCE ONE INTERNATIONAL, INC.







By:       /s/  Robert E. Harrison

Name:

Title:   Chief Executive Officer & President







By:       /s/  James A. Cooley

Name:

Title: Executive Vice President & Chief Financial Officer







DUTCH BORROWER:

INTABEX NETHERLANDS B.V.







By:       /s/  James A. Cooley

Name:

Title: Attorney-in-fact







By:       /s/  Joel Thomas

Name:

Title: Attorney-in-fact










DOMESTIC GUARANTORS:

[NONE]







FOREIGN GUARANTORS:

ALLIANCE ONE INTERNATIONAL AG







By:       /s/  James A. Cooley

Name:

Title: Authorized Signatory







By:       /s/  Joel Thomas

Name:

Title: Authorized Signatory

 





ALLIANCE ONE INTERNATIONAL, INC.

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT







ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender







By:    Jorge A. Gonzalez

Name:

Title:

Managing Director

















EXHIBIT A




FORM OF

LENDER CONSENT




See Attached.














LENDER CONSENT




This Lender Consent is given pursuant to the Amended and Restated Credit
Agreement, dated as of March 30, 2007 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), by and among ALLIANCE
ONE INTERNATIONAL, INC., a Virginia corporation (the “Company”), INTABEX
NETHERLANDS B.V., a company formed under the laws of The Netherlands and a
Subsidiary of the Company (the “Dutch Borrower”; together with the Company,
collectively the “Borrowers,” and individually, a “Borrower”), each of the
Domestic Subsidiaries of the Borrower from time to time party thereto (the
“Domestic Guarantors”), ALLIANCE ONE INTERNATIONAL AG, a Swiss corporation
(“Alliance AG”; together with the Company and the Domestic Guarantors,
collectively the “Guarantors” and individually, a “Guarantor”), the lenders and
other financial institutions from time to time party thereto (the “Lenders”) and
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders (in such capacity, the “Administrative Agent”).  Capitalized terms used
herein shall have the meanings ascribed thereto in the Credit Agreement unless
otherwise defined herein.




The undersigned hereby approves the Third Amendment to Credit Agreement, dated
as of February __, 2008, by and among the Borrower, the Guarantors party
thereto, and the Administrative Agent, on behalf of the Lenders (the
“Amendment”) and hereby authorizes the Administrative Agent to execute and
deliver the Amendment on its behalf and, by its execution below, the undersigned
agrees to be bound by the terms and conditions of the Amendment and the Credit
Agreement, as amended by the Amendment.




Delivery of this Lender Consent by telecopy shall be effective as an original.




A duly authorized officer of the undersigned has executed this Lender Consent as
of the ___ day of February, 2008.




______________________________,

as a Lender







By:

______________________________

Name:

______________________________

Title:

______________________________















